Case 2:20-bk-21020-BR   Doc 62 Filed 01/13/21 Entered 01/13/21 09:52:39   Desc
                        Main Document     Page 1 of 11
Case 2:20-bk-21020-BR   Doc 62 Filed 01/13/21 Entered 01/13/21 09:52:39   Desc
                        Main Document     Page 2 of 11
Case 2:20-bk-21020-BR   Doc 62 Filed 01/13/21 Entered 01/13/21 09:52:39   Desc
                        Main Document     Page 3 of 11
Case 2:20-bk-21020-BR   Doc 62 Filed 01/13/21 Entered 01/13/21 09:52:39   Desc
                        Main Document     Page 4 of 11
Case 2:20-bk-21020-BR   Doc 62 Filed 01/13/21 Entered 01/13/21 09:52:39   Desc
                        Main Document     Page 5 of 11
Case 2:20-bk-21020-BR   Doc 62 Filed 01/13/21 Entered 01/13/21 09:52:39   Desc
                        Main Document     Page 6 of 11
Case 2:20-bk-21020-BR   Doc 62 Filed 01/13/21 Entered 01/13/21 09:52:39   Desc
                        Main Document     Page 7 of 11
Case 2:20-bk-21020-BR   Doc 62 Filed 01/13/21 Entered 01/13/21 09:52:39   Desc
                        Main Document     Page 8 of 11
Case 2:20-bk-21020-BR   Doc 62 Filed 01/13/21 Entered 01/13/21 09:52:39   Desc
                        Main Document     Page 9 of 11
Case 2:20-bk-21020-BR   Doc 62 Filed 01/13/21 Entered 01/13/21 09:52:39   Desc
                        Main Document    Page 10 of 11
Case 2:20-bk-21020-BR   Doc 62 Filed 01/13/21 Entered 01/13/21 09:52:39   Desc
                        Main Document    Page 11 of 11
